Citation Nr: 1820911	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  10-45 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The Veteran and L.F.


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1979 to June 1979, and on active duty from March 1980 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2012, the Veteran and his spouse testified at a hearing before a Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing has been associated with the claims file.  However, the VLJ who held that hearing is no longer available to participate in the decision.  The law requires that the VLJ who conducts the hearing on appeal participate in any decision made on appeal.  38 U.S.C. § 7107 (c) (2012) 38 C.F.R. § 20.707 (2017).  In a June 2017 letter, the Veteran declined the opportunity to have another hearing with another VLJ.

The Board remanded the claim for additional development in May 2014, March 2015, January 2016, and September 2017.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets additional delay, an addendum opinion is needed.

In October 2017, a VA psychologist provided an addendum opinion pursuant to questions posed in the Board's September 2017 Remand.  In pertinent part, the examiner was asked to identify all current psychiatric disorders and indicate the likelihood that such disorders had onset in service or were otherwise related to service.  In forming his opinion, the examiner was instructed to consider the Veteran's lay statements concerning symptoms of anxiety and depression in service.

The October 2017 VA examiner provided current diagnoses of major depression with mood incongruent psychotic features; tobacco use disorder; and cocaine and alcohol use disorders in full sustained remission.  The examiner stated that he could find no evidence of a current anxiety disorder.  

First, clarification is needed as to whether the Veteran currently has an anxiety disorder.  The Board acknowledges that the current treatment records do not appear to specifically reflect a clinical diagnosis of an anxiety disorder, as opposed to merely references to anxiety symptoms.  On remand, the examiner is asked to clarify his finding that the Veteran does not have an anxiety disorder.

Second, and finally, clarification is needed regarding the nexus opinion and supporting rationale.  

The examiner concluded that there is no etiological relationship between the Veteran's current diagnosis of major depression and his military service.  However, the examiner did not specifically address the Veteran's lay statements concerning in-service symptoms of anxiety and a depressed mood.  Notably, the examiner remarked that the only relevant lay statement was that of the Veteran's spouse and that the Veteran's statements 'only proposed service connection for drug use.'  The examiner also indicated that the Veteran most likely did not perceive significant pathology for depression until 2006, noting that there were no obvious treatment records for depression prior to that time.  

The Board observes, however, that the Veteran appears to have reported depressive symptoms prior to 2006.  Specifically, medical records from Kenneth Regional Hall Hospital show the Veteran presented for treatment in December 1990 with a complaint of severe depressive symptoms and suicidal ideation.  He apparently was seeking assistance to refrain from drug and alcohol use.  At the time of clinical presentation, he denied any previous psychiatric treatment except for a period of outpatient treatment for drug abuse during military service.  He was hospitalized for 16 days, and the discharge diagnoses were major affective disorder, single episode, severe; substance abuse disorder, multiple drugs; and personality disorder, mixed type.  

In light of the evidence showing a report of depressive symptoms prior to 2006, the examiner is asked to provide another nexus opinion.  In doing so, the examiner is to consider the Veteran's current lay testimony that he experienced symptoms of anxiety and depressed mood during service - even though such is not documented in the service treatment records.  The examiner should then discuss the likelihood that the current major depression had onset in service; or rather, that those particular symptoms were related to in-service drug use.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner that provided the medical opinion in October 2017 for an addendum.  If that examiner is no longer available, send the file to another examiner for an addendum opinion on the etiology of the Veteran's psychiatric disorder.  The claims file, and a COPY OF THE REMAND, must be reviewed by the examiner.  

After reviewing the claims file and a COPY OF THE REMAND which provides additional details and explanation, the examiner is asked to address each of the following: 

a) Clarify whether the Veteran has had a clinical diagnosis of an anxiety disorder, as opposed to merely anxiety symptoms during the period on appeal (i.e.. since August 2009), no matter whether it is currently resolved or not.  

b) State whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed major depression had onset in service or is otherwise related to service?

In doing so, the examiner is asked to indicate the likelihood that symptoms of anxiety and depressed mood the Veteran reports to have experienced during service - even though not documented in the service treatment records- were manifestations of the current major depression or in-service drug use.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why.  The examiner is further advised to failure to address each question may result in the file being returned for an insufficient opinion.

4.  Thereafter, readjudicate the claim.  If the benefits sought are not granted, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




